ACCEPTED
                                                                                                01-15-00124-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                          4/12/2015 11:46:58 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                               CAUSE NO. 01-15-00124-CV

       SUNBELT RENTALS, INC.                 §        IN THE 1st COURT OF APPEALS
                                                                               FILED IN
                                             §                          1st COURT OF APPEALS
       VS.                                   §                              HOUSTON, TEXAS
                                             §                          4/13/2015 7:11:00 AM
       SOUTHWEST PIPE                        §                          CHRISTOPHER A. PRINE
       SERVICES, INC. AND                    §                                  Clerk
       JOE BRIERS                            §

          DEFENDANTS’, SOUTHWEST PIPE SERVICES, INC. AND JOE BRIERS
                  NOTICE OF PAYMENT OF CLERK’S RECORD


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendants, Southwest Pipe Services, Inc and Joe Briers, and files

this their proof of payment for the Clerk’s Record.

       The Clerks Record was paid for on April 12, 2015 in the amount of $209.00.



                                                      Respectfully submitted,
                                                      JASON A. POWERS, ATTORNEY




                                                      _________________________________
                                                      Jason A. Powers
                                                      SBOT 24027745
                                                      PO Box 272425
                                                      Houston, Texas 77277
                                                      Tele: (832) 647-8493
                                                      Fax: (832) 415-0593
                                                      jason@jasonapowers.com

                                                      ATTORNEY FOR DEFENDANTS



                              CERTIFICATE OF SERVICE

       This is to certify that on April 12, 2015, a true and correct copy of the foregoing
instrument has been sent to all counsel of record in accordance with the Texas Rules of Civil
Procedure.
	  
       _________________________________
       Jason A. Powers